 



Exhibit 10.2
FIRST AMENDMENT TO THE CONFIDENTIAL LICENSE AGREEMENT FOR GAME BOY
ADVANCE
THIS FIRST AMENDMENT (“First Amendment”) amends that certain Confidential
License Agreement for Game Boy Advance dated August 6, 2001, between Nintendo of
America Inc. (“Nintendo”) and Midway Home Entertainment, Inc., (“Licensee”)
(“Original Agreement”).
RECITALS
The Original Agreement expires on August 5, 2004, and the parties desire to
extend the Term of the Original Agreement for an additional three (3) years.
The definitions in the Original Agreement are incorporated by reference into
this First Amendment and shall be deemed to have the same meanings as those
ascribed to them in the Original Agreement unless otherwise set forth herein.
NOW, THEREFORE, the parties agree as follows:

1.   The address of the Licensee is changed to: 10110 Mesa Rim Road, San Diego,
CA 92121.

2.   The definition of “Term” as set forth in Section 2.20 of the Original
Agreement is hereby deleted in its entirety and replaced with the following:    
  "'Term’ means six (6) years from the Effective Date.”

3.   All other terms and conditions of the Original Agreement shall remain in
full force and effect. This First Amendment may be signed in counterparts and by
facsimile, which together shall constitute one original First Amendment. This
First Amendment shall be effective as of August 6, 2004.

IN WITNESS WHEREOF, the parties have entered into this First Amendment.

                  NINTENDO:       LICENSEE:
 
                Nintendo of America Inc.       Midway Home Entertainment, Inc.
 
               
By:
  /s/ James R. Cannataro       By:   /s/ Mark S. Beaumont
 
               
 
               
Name:
  James R. Cannataro       Name:   Mark S. Beaumont
 
               
 
               
Its:
  EVP; Administration       Its:   SVP — Entertainment
 
               
 
               
Date:
  9/17/04       Date:   Sept. 14, 2004
 
               

